Citation Nr: 1826556	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability, as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of shrapnel wound of the left knee prior to December 12, 2013, and in excess of 30 percent for a left total knee replacement since February 1, 2015 (exclusive of the period from December 12, 2013 until January 31, 2015, during which time a total (100 percent) disability rating was in effect for a total knee replacement).  


REPRESENTATION

Veteran represented by:	Paul Goodson, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is in the Veteran's file. 

The reopened claim for service connection for a right knee disability, as well as the rating claim concerning the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied service connection for a right knee disability, as secondary to a service-connected left knee disability; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the July 2004 denial regarding service connection for a right knee disability, as secondary to a service-connected left knee disability, does relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision, which denied the Veteran's claim of service connection for a right knee disability, as secondary to a service-connected left knee disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disability, as secondary to a service-connected left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the July 2004 RO decision denying service connection for a right knee disability, as secondary to a service-connected left knee disability, is final.  Subsequently, a VA medical record dated in March 2004, which was associated with the Veteran's claims file in March 2010, reflects that a VA examiner noted that the Veteran's right knee disability most likely stemmed from complications from years from not using the left knee.  At his August 2015 videoconference Board hearing, the Veteran referenced the March 2010 VA record.  As this evidence and testimony were not previously before agency decisionmakers, relate to an unestablished fact necessary to substantiate the Veteran's claim, and are neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  All questions regarding the merits of this now reopened claim, as well as VA's duties to notify and assist, are addressed in the REMAND section of this decision.



ORDER

New and material evidence has been received to reopen the claim for service connection for a right knee disability, as secondary to a service-connected left knee disability; to that extent only, the appeal is granted.


REMAND

Regarding the reopened claim for service connection for a right knee disability, as secondary to a service-connected left knee disability, the Board notes that a June 2004 VA examination report shows that a diagnosis of degenerative joint disease of the right knee was provided.  The Veteran underwent a right knee total knee replacement of in 2010.  Subsequently, a January 2012 VA knee examination report shows that the VA examiner opined that the Veteran's total knee replacement of his right was not secondary to his service-connected left knee problems.  It was noted that degenerative joint disease in one knee did not cause degenerative joint disease in the other.  There was no evidence of significantly altered gait to cause contralateral joint injury. 

While the rationale provided supports the conclusion that the Veteran's right knee disability is not caused by the Veteran's service-connected left knee disability, it does not address whether the right knee condition was aggravated by his service-connected left knee disability.  The Board finds that a new knee examination would assist in fully and fairly adjudicating this issue.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for an increased disability rating for a left knee disability, a review of the entire claims file shows that the Veteran's last examination for his service-connected disability was in March 2014, over four years ago.  At his August 2015 videoconference Board hearing, the Veteran noted that his left knee locked after walking for a while, that his knee would swell, that he experienced instability and that flare-ups, which lasted two to three days, occurred once or twice a month.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that new a VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Of note, a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of this regulation directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the new VA examination must conform to the Court's decision in Correia. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to evaluate to determine, both, the nature and etiology of his right knee disability AND the severity of his service-connected left knee disability, to include the required testing pursuant to the holding in Correia.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

For the right knee disability: Following an examination of the Veteran, the examiner is asked to specifically address the following:

a.  Is it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's right knee disability is proximately due to or a result of the Veteran's service-connected left knee disability?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected left knee disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right knee disability prior to aggravation by the service-connected left knee disability.

The examination report must include a complete rationale for all opinions expressed.

For the service-connected left knee disability, the examiner should provide an assessment of the current severity of this disability.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported, in accord with the most up-to-date Disability Benefits Questionnaire. 

If for any reason the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his attorney and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


